Cuyahoga App. Nos. 81179 and 81211, 2003-Ohio-293.
Discretionary appeal denied on Proposition of Law No. I.
Lundberg Stratton and O’Connor, JJ., dissent, would allow, and would hold on this proposition of law for the decision in Taylor v. Kemper Ins. Co., Cuyahoga App. No. 81360, 2003-0hio-177.
Discretionary appeal allowed on Proposition of Law No. II and cause held for the decision in 2002-0803 and 2002-0837, German v. Therm-O-Disc, Inc., Richland App. No. 01CA512, 2002-0hio-1848; briefing schedule stayed.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.
Discretionary appeal allowed on Proposition of Law No. Ill and cause held for the decision in 2002-0579, Burkhart v. CNA Ins. Co., Stark App. No. 2001CA00265, 2002-0hio-903; briefing schedule stayed.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.